Citation Nr: 0839160	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial evaluation in excess of 60 
percent for the service-connected chronic fatigue syndrome, 
formerly evaluated as fibromyalgia with irritable bowel 
syndrome from June 24, 2002.

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected irritable bowel syndrome 
from June 24, 2002 until January 21, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected irritable bowel syndrome from January 
21, 2004.

5.  Entitlement to a compensable initial evaluation for the 
service-connected residuals, subluxation of the right first 
carpal-metacarpal joint, from June 24, 2002.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scar, status post reconstruction and 
tendon disposition of the right thumb, from June 1, 2006.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to May 
1989 and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
granted service connection for diffuse arthralgias with 
irritable bowel syndrome, joint pain, muscle pain and 
numbness, and sleep disturbance as due to an undiagnosed 
illness and assigned a 20 percent evaluation effective from 
June 24, 2004.

The same rating decision denied service connection for 
chronic fatigue syndrome and for headaches, both claimed as 
due to an undiagnosed illness.

The March 2003 rating decision deferred evaluation for the 
service-connected residuals of subluxation, right first 
carpal-metacarpal joint, but a subsequent rating decision in 
May 2003 assigned a noncompensable evaluation effective from 
June 24, 2004.

As the rating claims before the Board involves a request for 
higher initial ratings following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  
 
During the course of the appeal the RO issued a rating 
decision in February 2005 that granted an increased initial 
rating of 40 percent for fibromyalgia with irritable bowel 
syndrome (previously evaluated as diffuse arthralgias with 
irritable bowel syndrome, joint pain, muscle pain and 
numbness, and sleep disturbance as due to an undiagnosed 
illness).

A subsequent RO rating decision in August 2006 granted 
service connection for scar, status post resection and tendon 
interdisposition of the right thumb (associated with the 
service-connected residuals, subluxation of the right first 
carpal-metacarpal joint) from June 1, 2006.

Finally, an RO rating decision in January 2008 granted 
service connection for chronic fatigue syndrome (formerly 
rated as fibromyalgia with irritable bowel syndrome) and 
assigned a rating of 60 percent effective from June 24, 2002; 
the same rating decision granted separate service connection 
for irritable bowel syndrome and assigned an initial rating 
of 30 percent from June 24, 2002 and a rating of 10 percent 
from January 24, 2004.

Inasmuch as higher ratings are available for the service-
connected disabilities, and as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claims for higher rating as reflected on the title page 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran is shown to have headaches associated with 
nonservice-connected rhinitis and sinusitis, as well as 
headaches that are associated with the service-connected 
fibromyalgia and compensated as part of that disability.

3.  From June 24, 2002 the veteran's chronic fatigue syndrome 
with fibromyalgia has been characterized by symptoms that are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, but not by symptoms 
that are so severe as to restrict routine daily activities 
almost completely and may occasionally preclude self-care.

4.  From June 24, 2002 until January 21, 2004 the veteran's 
irritable bowel syndrome was characterized by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress; the evidence does not show that the 
disability results in marked periods of unemployment, 
frequent hospitalization, or otherwise renders schedular 
rating inappropriate.

5.  From January 21, 2004 the veteran's irritable bowel 
syndrome has been characterized by frequent episodes of bowel 
disturbance with abdominal distress but not by diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

6.  The veteran is right-hand dominant.

7.  From June 24, 2002 the veteran's right thumb disability 
has been characterized by loss of function due to pain, 
muscle weakness, and mild limitation of motion of the thumb; 
compensable limitation of motion of the wrist or thumb are 
not shown.

8.  From June 1, 2006 the veteran's postoperative scar of the 
right thumb has been characterized by a stable superficial 
scar, small but painful, that does not cause limitation of 
motion of the thumb or wrist.




CONCLUSIONS OF LAW

1.  The veteran does not have a separately ratable disability 
manifested by headaches that is due to or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for an evaluation in excess of 60 percent 
for chronic fatigue syndrome with fibromyalgia from June 24, 
2002 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.88b 
including Diagnostic Code 6354 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome from June 24, 2002 until January 
21, 2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.114 
including Diagnostic Code 7319 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome from January 21, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.114 including Diagnostic 
Code 7319 (2008).
 
5.  The criteria for a rating of 10 percent for the service-
connected residuals, subluxation of the right first carpal-
metacarpal joint, from June 24, 2002 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a including Diagnostic Codes 
5278 (2008).  

6.  The criteria for an evaluation in excess of 10 percent 
for the service-connected scar, status post reconstruction 
and tendon disposition of the right thumb, from June 1, 2006 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.118 including 
Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating issues on appeal all originated as "downstream" 
issues in which notice prior to the rating decision was in 
regard to evidence required to support a claim for service 
connection, rather than claims for increased evaluation for 
disabilities already service connected.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing her that to establish 
service connection for a disability the evidence must show a 
current disability, a disease or injury in service, and a 
causal relationship between the two.  The veteran had ample 
opportunity to respond prior to issuance of the rating 
decision in March 2003.

During the course of the appeal the RO sent the veteran a 
letter in June 2008 advising her of the evidence applicable 
toward establishing entitlement to increase ratings for her 
service-connected chronic fatigue syndrome, irritable bowel 
syndrome and right thumb disability.  The veteran had an 
opportunity to respond prior to issuance of the most recent 
Supplemental Statement of the Case (SSOC) in July 2008.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2003 letter advised the veteran that VA would 
make reasonable efforts to help her get such things as 
medical records, employment records, or records from other 
Federal agencies.  The letter asked the veteran to provide 
the RO with enough information about those records to enable 
the RO to request them, and reminded the veteran that it is 
the responsibility of the claimant to support the claim with 
sufficient evidence.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating issues originated as "downstream" 
issues.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC.  

At no point during the course of this appeal has the veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability) by a letter in March 2006.  

The Court also held in Dingess that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for the applicable rating 
criteria.  This was accomplished in the SOC and SSOC, which 
suffices for Dingess.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment records (STR) and 
her post-service VA and relevant non-VA medical records are 
in the claims file.  The veteran has not identified, and the 
file does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran has been advised of her entitlement to a hearing 
before the RO and/or before the Board, but she has not 
indicated any desire for such a hearing.

The veteran has also been afforded appropriate VA medical 
examinations in conjunction with the claims on appeal, most 
recently in November 2007.  The veteran has not asserted, and 
the record does not show, that her symptoms have worsened 
since the last examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Service Connection for Headaches

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

As noted below, headaches that are associated with the 
service-connected fibromyalgia are separately compensated 
under the provisions of 38 C.F.R. § 4.88b (schedule of 
ratings - infectious diseases, immune disorders and 
nutritional deficiencies), diagnostic code (DC) 6354.  
Separate service connection accordingly requires headaches 
that are distinct from those that are already being 
compensated.

In this case STR show no indication of headaches during 
service.  In a self-reported Report of Medical History 
executed in March 1991, immediately prior to her discharge 
from service in April 1991, the veteran specifically denied 
history of frequent or severe headaches.

Air Force treatment records from June 1996 (the veteran was 
at time the dependant spouse of an active duty servicemember) 
show complaint of bilateral concha bullosae with chronic 
headaches, reportedly chronic for the past two years.  She 
underwent endoscopic surgery in June 1996.

Subsequent Air Force treatment notes reflect that the veteran 
reported to the emergency room (ER) in September 1997 
complaining of sinus headache and pressure.  The clinical 
impression was "early sinusitis."  The veteran was treated 
thereafter on multiple occasions for sinusitis symptoms 
including headaches.
The veteran had a VA Gulf War examination in May 2002 during 
which  she complained of headaches, mostly behind the eyes, 
and stated that she had undergone multiple sinus surgeries 
for this.  On examination the veteran had a deviated septum 
and some swelling of the sinuses on the left.  The examiner 
made no diagnosis or clinical impression relating to any 
specific headache disorder.

A November 2002 letter from the veteran's husband asserts 
that the veteran began to have frequent headaches and sinus 
problems "within a few years of her return" from Southwest 
Asia. 

The veteran had a VA general medical examination in January 
2003 during which  she complained of sinus headaches and also 
of occipital headaches related to her muscle pain and 
fatigue.  The examiner made no diagnosis or clinical 
impression relating to any specific headache disorder.

The veteran had a VA clinical examination in August 2003 
during which  she complained of intermittent headaches, 
primarily frontal and periorbital.  These were possibly 
related to her poor sleep habits.  The headaches seemed to 
emanate from the neck to the head.  

The veteran presented to the VA ER in November 2007 
complaining of headaches.  The clinician noted prior medical 
history of fibromyalgia, chronic fatigue, and neuropathy of 
the upper and lower extremities without specific neurologic 
diagnosis.  The veteran reported that she was unable to work 
because of memory impairment related to her headaches.  
Neurologic examination was normal.  The clinician's 
diagnostic impression was fibromyalgia with chronic headaches 
with nonspecific cephalgia.

Based on the evidence above, the Board finds that there is no 
basis on which the Board can award separate service 
connection for headaches.  While there is competent medical 
evidence of a headache disorder, there is no medical opinion 
relating such a disorder to military service.

To the extent that the headaches that are due to the service-
connected fibromyalgia, the rating criteria for 38 C.F.R. 
§ 38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system), DC 5025 (fibromyalgia) are specifically for 
application with and without symptoms including headache.  
"The evaluation of the same manifestation under different 
diagnoses is to be avoided."  See 38 C.F.R. § 4.14.

Similarly, 38 U.S.C.A. § 1155 implicitly contains the concept 
that "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity" and would 
constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993)

To the degree that the veteran's headaches are attributable 
to sinusitis or rhinitis, service connection for those 
disorders has been specifically denied by the RO.  

The Board has carefully considered lay evidence offered by 
the veteran, including her correspondence to the Board and 
statements from family members and co-workers describing 
headache symptoms.  "A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, however, there is no dispute that the veteran 
has had headaches; lay evidence does not and cannot show that 
the veteran had had headaches other than those that are 
already compensated as secondary to her service-connected 
CFS/fibromyalgia.   The Board notes in this regard that a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu, 2 Vet. App. at 494; Moray v. Brown, 5 
Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grivois v. Brown, 6 Vet. App. 135 (1994).

The Board accordingly finds that the criteria for separate 
service connection for headaches are not met.

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B.  Evaluation of Service-Connected Disabilities

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 
 
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning in June 2002 (the effective 
date of service connection for initial rating claims).  The 
Board's adjudication accordingly satisfies the criteria of 
Fenderson and Hart.

Evaluation of chronic fatigue syndrome with fibromyalgia

Chronic fatigue syndrome (CFS) is rated under the criteria of 
38 C.F.R. § 4.88b (schedule of ratings - infectious diseases, 
immune disorders and nutritional deficiencies), diagnostic 
code (DC) 6354.  Fibromyalgia is rated under the criteria of 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system), DC 5025.

The rating criteria of DC 5025 (fibromyalgia) apply with 
widespread musculoskeletal pain and tender points, with and 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
or Reynaud's-like symptoms.  "Widespread pain" means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e. the cervical spine, anterior chest, thoracic 
spine or low back) and the extremities; see Note to DC 5025.   

The rating criteria of DC 5025 (fibromyalgia) are as follows.  
A rating of 10 percent is assigned for symptoms that require 
continuous medication for control.  A rating of 20 percent is 
assigned for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A rating of 40 percent is assigned for symptoms that 
are constant, or nearly so, and refractory to therapy.

The rating criteria of DC 6354 (CFS) are as follows.  A 
rating of 10 percent is assigned for symptoms that wax and 
wane but result in periods of incapacitation at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  A rating of 20 percent 
is assigned for symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level; or, that wax and wane, resulting in 
periods of incapacitation of at least  two but less than four 
weeks total duration per year.  A rating of 40 percent is 
assigned for symptoms that are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level; or, that wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A rating of 60 percent is assigned for 
symptoms that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level; 
or, that wax and wane, resulting in periods of incapacitation 
of at least six weeks total duration per year.  A rating of 
100 percent is assigned for symptoms that are nearly constant 
and so severe as to restrict routine daily activities almost 
completely and may occasionally preclude self-care.

Note that for the purpose of rating this disability the 
condition will be considered "incapacitating" only while it 
requires bed rest and treatment by a physician; see Note to 
DC 6354.

The RO rated the disability under DC 6354 (CFS) because that 
code allows a maximum rating of 100 percent, whereas under DC 
5025 (fibromyalgia) the maximum schedular rating is 40 
percent.  However, the question arises as to whether the 
veteran is entitled to separate ratings for CFS and 
fibromyalgia.

As noted above, the evaluation of the same manifestation 
under different diagnoses is to be avoided.  See 38 C.F.R. § 
4.14.  Similarly, the rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomology, since such a result would overcompensate 
the claimant for the actual impairment of her earning 
capacity and would constitute pyramiding.  Esteban, 6 Vet. 
App. 259, 261.

Further, the veteran is separately service-connected for 
sensory neuropathy of the left and right upper extremities 
(each rated as 20 percent disabling) and sensory neuropathy 
of the left and right lower extremities (each rated as 10 
percent disabling).  As these symptoms are separately 
compensated the Board will not consider them below.

Finally, service connection has been separately denied for 
plantar warts, for any low back disorder, for any eye 
disorder, for dizziness, for chronic rhinitis/sinusitis with 
associated headaches and allergies, for mycoplasma (claimed 
as cough), for sleep apnea (claimed as sleep disorder or 
insomnia), for rash, for generalized anxiety disorder, for 
post-traumatic stress disorder (PTSD) and for depression.  
The Board will accordingly not consider those symptoms below 
unless they are shown to relate to the service-connected 
CFS/fibromyalgia. 
 
The veteran had a VA Gulf War examination in May 2002 during 
which  she reported muscle fatigue, muscle and joint aches 
and pains, stiffness, and weakness in the upper and lower 
extremities.  She also reported chronic fatigue and general 
achiness, mood swings and irritability, and confusion.  She 
reported daytime somnolence, forgetfulness, decreased 
attention span, decreased concentration, symptoms of motion 
sickness, and feelings of anxiety and agitation.  Most of 
these symptoms began in 1994, a few years after her return 
from Southwest Asia. 

The veteran stated that her joint stiffness was mostly in the 
elbows, wrists, knees and hips; if she sat for more than 15-
20 minutes with her knees flexed they would become stiff and 
painful.  She would also wake up at night from elbow and 
wrist pain.  

On examination the veteran had normal range of motion of the 
upper extremities, although with tenderness at the elbows.  
Her grip strength was normal.  There was pain over the 
patella and on rotation of the bilateral hips.  Range of 
motion of the ankles was normal.  Neurological examination 
was normal, with strength in all four extremities 5/5 
equally.  X-rays of the knees and hips were normal.  The 
examiner's assessment was "diffused myalgias and 
arthralgias."  The examiner also stated that the veteran's 
insomnia may be due to sleep apnea.

A November 2002 letter from the veteran's husband asserts 
that the veteran began to have frequent problems after return 
from Southwest Asia including insomnia, loss of energy, 
tiredness, lack of stamina, forgetfulness, and constant 
muscle pain and stiffness.  The letter states that the 
veteran's constant fatigue and pain limited her daily 
activities and participation in family activities, and that 
the veteran experienced pain on a daily basis.

The veteran had a VA general medical examination in January 
2003 during which  she complained of continuous fatigue.  She 
only worked two 8-hour days per week and had no energy.  The 
veteran could not sleep well at night due to frequent 
awakenings and inability to go back to sleep.  She also had 
joint pain that contributed to her inability to sleep.  She 
also reported motion sickness with related dizziness.  She 
reported significant joint pain and stiffness especially in 
the knees, hips, wrists and elbows.  She also complained of 
cold intolerance, forgetfulness, difficulty concentrating, 
daytime somnolence, and feelings of anxiety and agitation.  
She reported significant curtailment of her social activities 
due to joint pain and fatigue.

On examination the veteran had normal range of motion but 
tenderness in the elbows.  There was pain on motion of the 
hips.  Strength was 4/5 bilaterally.  The examiner's 
assessment was "diffuse myalgias and arthralgias, rule out 
fibromyalgia."  However, the examiner also assessed 
"possible chronic fatigue syndrome" as part of the 
fibromyalgia.         

VA outpatient notes dated in June-July 2003 note diagnosis of 
myalgia and myositis not otherwise specified (NOS), synovitis 
NOS and persistent insomnia.

The veteran had a VA clinical examination in August 2003 
during which  she complained of poor sleep.  She also 
complained of low back pain and pain in the right hip and 
left knee, exacerbated by prolonged sitting or standing.  On 
examination the shoulders, elbows, knees and hips were 
grossly normal.  The back was unremarkable and neurological 
examination was also unremarkable.  The examiner's assessment 
was "unspecified skeletal disorder" possibly synovitis 
versus fibromyalgia, chronic fatigue, sleep disturbance, and 
myalgia.

A letter from the veteran's parents dated in February 2004 
asserts that the veteran formerly was active in sports and 
daily exercise but was currently constantly tired and in 
pain.  

A letter from the veteran's co-workers dated in February 2004 
asserts that the veteran frequently had headaches, back pain, 
hip pain and hand pain.  Such pain was a daily occurrence.

A letter from the veteran's husband dated in February 2004 
asserts that the veteran was in constant pain every day and 
constantly taking medication.  Primary areas of pain were the 
lower back, right hand, head, neck, and all major muscle 
groups.  The veteran was unable to sit in one place for even 
a short period.  Walking, writing, grasping objects, holding 
objects, and concentrating were all difficult.  The veteran 
was prone to motion sickness with dizziness, and she never 
got a good night's sleep.

The veteran had a VA pain consultation in June 2004 during 
which  she described pain "everywhere" and in all joints.  
On examination there was no pain on range of motion of the 
hips or over the knees; the veteran had good muscle tone and 
no sensory deficits.  The clinician, an anesthesiologist, 
noted an impression of fibromyalgia.  The veteran was also 
diagnosed with bilateral facet arthropathy (of the spine) 
which was treated by trigger point injections.

Rheumatology outpatient treatment notes from Geisinger 
Medical Center dated in March 2005 show complaint of diffuse 
myalgias and fatigue.  The veteran complained of persistent 
and daily symptoms despite a number of different medications.  
She described diffuse pain and general weakness, as well as 
poor sleep at night.  On examination the range of motion was 
normal, there was no synovitis of the joints, and strength 
was 5/5.  The examiner's impression was fibromyalgia.

As noted above, a VA ER physician treated the veteran for 
headaches in November 2007.  He noted the veteran reported 
impairment of her work performance due to the headaches.  The 
examiner diagnosed fibromyalgia with chronic headaches with 
nonspecific cephalgia (i.e., the headaches are symptomatic of 
the service-connected fibromyalgia).

The veteran had a VA medical examination in November 2007 
during which  she complained of constant flu-like symptoms 
and debilitating fatigue, so severe that it had reduced her 
employment from full-time to 20 hours per week.  It also 
impaired her daily activities.  Similar clinical conditions 
included nonexudative pharyngitis, palpable intensive 
cervical and axillary lymph nodes, general muscle aches and 
weakness, fatigue lasting more than 24 hours, headaches, 
migratory joint pains, and sleep disturbance.  The veteran 
could sleep no more than 4 hours due to pain.  However, the 
veteran had not been hospitalized for CFS.  There were 
episodic incapacitating situations such as headache wherein 
the veteran was unable to work.  On examination the veteran 
appeared to have a runny nose.  The examiner diagnosed CFS.

On review of the evidence above the Board finds that the 
criteria for the assigned 60 percent rating are clearly met, 
as the veteran's symptoms are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level.

However, rating at the higher 100 percent level requires 
symptoms that are nearly constant and so severe as to 
restrict routine daily activities almost completely and may 
occasionally preclude self-care.  The evidence does not show, 
and the veteran has not asserted, that the CFS results in 
nearly complete restriction of her daily activities or that 
the CFS occasionally precludes self-care.

"Staged ratings" are not warranted because the schedular 
criteria for higher rating were not met at any time during 
the period under appellate review.  

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the  Board finds that 
there is no showing that the veteran's service-connected CFS 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The veteran's CFS is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The Board notes in that regard that 
the degrees of disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

There also is no objective evidence that the disability 
resulted in frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Therefore, based on the medical and lay evidence of record, 
the Board finds that the service-connected CFS does not 
warrant a rating in excess of 60 percent during the period 
under appeal.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 C.F.R. § 4.3.  

Evaluation of irritable bowel syndrome

Irritable bowel syndrome (IBS) is rated under the criteria of 
38 C.F.R. § 4.114 (schedule of ratings - digestive 
disorders), DC 7319 (irritable colon syndrome, spastic 
colitis, mucous colitis, etc.).

The rating criteria of DC 7319 are as follows.  A rating of 0 
percent is assigned for mild symptoms, defined as 
disturbances of bowel function with occasional episodes of 
abdominal distress.   A rating of 10 percent is assigned for 
moderate symptoms, defined as frequent episodes of bowel 
disturbance with abdominal distress.  A rating of 30 percent 
is assigned for severe symptoms, defined as diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

Evaluation prior to January 21, 2004

The veteran had a VA Gulf War examination in May 2002 during 
which  she reported some nausea, belching, feeling of being 
bloated, some stomach cramping, and diarrhea alternating with 
constipation.  On examination the abdomen was normal.  The 
examiner had no diagnosis or clinical impression of any 
specific gastrointestinal disorder.

The veteran had a VA general medical examination in January 
2003 during which  she complained of alternating constipation 
and diarrhea, associated with severe cramping and unrelated 
to her foods.  The examiner's impression was irritable bowel 
syndrome.

The Board finds that the evidence does not show entitlement 
to a rating higher than 30 percent for IBS prior to January 
21, 2004.  As noted, the 30 percent rating is the highest 
schedular rating available under DC 7319.  

"Staged ratings" are not warranted because the veteran 
already has the highest schedular rating available.  

Extraschedular evaluation is not warranted because there is 
no evidence whatsoever that the IBS caused a marked interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating) or frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

Evaluation from January 21, 2004

Rheumatology outpatient treatment notes from Geisinger 
Medical Center dated in March 2005 show complaint of chronic 
constipation believed to be related to IBS, but the veteran 
denied history of diarrhea.

The veteran had a VA clinical examination in February 2006 
during which  the examiner characterized the veteran's IBS as 
"stable at this point" on medication.

Based on review of the evidence above the Board finds that 
the criteria for a rating in excess of 10 percent are not 
met.  The evidence relating to the period disproves diarrhea, 
as required for the higher 30 percent rating (diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress).  

The disability accordingly more closely approximates the 
criteria for the 10 percent rating (frequent episodes of 
bowel disturbance with abdominal distress).  

"Staged ratings" are not warranted because the schedular 
criteria for higher rating were not met at any time during 
the period under appellate review.  

Extraschedular rating is not warranted because there is no 
evidence that during the period under review the veteran's 
IBS resulted in marked periods of unemployment, frequent 
hospitalization, or otherwise rendered schedular rating 
inappropriate.

Therefore, based on the medical and lay evidence of record, 
the Board finds that the service-connected IBS does not 
warrant a rating in excess of 30 percent prior to January 21, 
2004 or a rating in excess of 10 percent thereafter.

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert, 1 Vet. App. 49, 55.  

Evaluation of right thumb disability

Rating for musculoskeletal disorder of the thumb prior to 
June 1, 2006 

Disabilities of the hand and thumb are rated under the 
criteria of 38 C.F.R. § 4.71a (schedule of ratings - 
musculoskeletal system), DC 5224 (ankylosis of the thumb) or 
DC 5228 (limitation of motion of the thumb).

Neither DC 5224 nor DC 5228 distinguishes between the 
dominant and non-dominant hand in assigning ratings; however, 
the Board notes for the record that the veteran is right-
handed.

The criteria of DC 5224 (ankylosis) are as follows.  A rating 
of 10 percent is assigned for favorable ankylosis; a rating 
of 20 percent is assigned for unfavorable ankylosis.

The criteria of DC 5228 (limitation of motion) are as 
follows.  A rating of 0 percent is assigned for a gap of less 
than one inch (2.5 cm) between the thumb pad and fingers, 
with the thumb attempting to oppose the fingers.  A rating of 
10 percent is assigned for a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers.  A rating of 20 percent is 
assigned for a gap of more than two inches (5.1 cm) between 
the thumb pad and fingers, with the thumb attempting to 
oppose the fingers.

Under the "amputation rule" the combined rating for 
disabilities of an extremity may not exceed the rating for 
the amputation at the elective level, were the amputation to 
be performed.  38 C.F.R. § 4.68.  For reference, amputation 
of the dominant thumb is compensable under DC 5152 as 
follows:  A rating of 20 percent is assigned for amputation 
at the distal joint or through the distal phalanx.  A rating 
of 30 percent is assigned for amputation at the 
metacarpophalageal joint or through the proximal phalanx.  A 
rating of 40 percent is assigned for amputation with 
metacarpal resection.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Air Force treatment records from June 2000 (the veteran was 
at that time the dependant spouse of an active duty 
servicemember) show complaint of right thumb and wrist pain, 
unresponsive to ibuprofen.  The pain began six months 
previously and had become progressively worse.  X-rays from 
January 2000 had been negative, and current X-ray showed no 
significant narrowing of the first carpal-metacarpal (CMC) 
joint.  The wrist had full range of motion and full strength.  
The clinical impression was irritation of the capsule first 
CMC joint secondary to pain of ligamentous injury with minute 
laxity.  Degenerative joint disease (DJD) was not yet 
present.

The veteran had a VA general medical examination in January 
2003 during which  she complained of right hand pain and 
reduced grip strength.

The veteran had a VA examination of the right thumb in May 
2003.  She reported intermittent pain at the CMC joint with 
cold weather or prolonged use.  Examination showed localized 
tenderness to palpation of the CMC joint but no swelling, 
deformity or atrophy.  Range of motion of the thumb was 
normal, with normal strength on range of motion.  The veteran 
complained of pain with motion.   Range of motion of the 
right wrist was also normal, although hand grasp/grip 
strength was less on the right than the left.  X-rays of the 
hand and wrist showed no fracture, arthritis or other 
deformity.  The examiner's impression was residual 
subluxation of the right first CMC joint.

VA outpatient notes dated in June-July 2003 note diagnosis of 
osteoarthritis of the right hand.

The veteran had a VA clinical examination in August 2003 
during which  she complained of swelling of the second 
metacarpophangeal (MCP) joint, associated with stiffness of 
the entire hand, which would sometimes wake her up at night.  
On examination the wrists and all MCP joints appeared to move 
easily.  There was no deformity or swelling of the right 
second MCP joint; there was full flexibility and normal grip 
strength.  

A letter from the veteran's co-workers dated in February 2004 
asserts that the veteran frequently had hand pain.  Such pain 
was a daily occurrence.

A letter from the veteran's husband dated in February 2004 
asserts that the veteran was in constant pain every day and 
constantly taking medication.  Writing, grasping objects, and 
holding objects were all difficult.  

In April 2005 VA issued the veteran a brace to support the 
CMC/MP joint of the thumb.

In November 2005 the veteran presented to VA complaining that 
the pain in her right thumb had increased to the point where 
she had become unable to dress herself or to peel vegetables 
with her right hand.

In December 2005 the veteran had a VA orthopedic consultation 
during which  she complained of pain in the area of the base 
of the thumb, which interfered with her ability to work and 
to do household activities.  On examination the right hand 
had full range of motion of all finger joints except the CMC 
joint of the thumb.  There was mild dorsal prominence and 
tenderness; there was also pain with gripping.  Wrist range 
of motion was well maintained.  The examiner reviewed recent 
X-rays and compared those to X-rays taken during military 
service.  The examiner's impression was persistent 
subluxation of the CMC joint with developing post-traumatic 
arthritis.   

VA orthopedic notes dated in January 2006 show the veteran 
complained that a cortisone injection the previous month has 
provided only temporary relief, and that she continued to 
have significant pain while performing her daily routine.  
The examiner noted that physical examination showed no 
changes from the previous month.  The examiner noted the 
veteran was not a candidate for fusion but would be a 
candidate for either joint replacement or tendon arthroplasty 
surgery.

The veteran had a VA follow-up examination in February 2006 
during which  she reported some improvement from cortisone 
injections and from wearing a thumb brace to work.
 
A letter from the veteran dated in March 2006 asserts that 
she had severe pain without the splint; with the splint she 
had constant pain and was rendered unable to perform normal 
activities around the house.  She was also hindered at work 
as an X-ray technician by reduced manual dexterity and 
inability to write legibly; the veteran was afraid she could 
lose her job.  

Based on the evidence above, the Board finds that an initial 
rating of 10 percent is warranted under DC 5228.  Although 
the evidence does not show range-of-motion data that would 
permit precise rating under the rating schedule, there is 
ample subjective and objective evidence of pain; functional 
loss due to pain is to be rated at the same level as 
functional loss when flexion is impeded.  Schafrath, 1 Vet. 
App. at 592.

Further, 38 C.F.R. § 4.40 requires VA to consider "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  Given that the right hand is the 
dominant hand, and given that the veteran has credibly 
reported having problems at the workplace and at home due to 
the disability, the Board finds that compensation is clearly 
warranted at the 10 percent level.

The Board has considered whether a rating in excess of 10 
percent is appropriate.  However, a rating of 20 percent 
approximates amputation at the distal joint or through the 
distal phalanx, and there is no indication that the veteran's 
loss of function due to pain approximates amputation.  The 
Board accordingly finds that the 10 percent rating is 
adequate and appropriate compensation for loss of function 
due to pain.

"Staged ratings" are not warranted because the schedular 
criteria for higher rating were not met at any time during 
the period under appellate review.  

Extraschedular rating is not warranted because there is no 
evidence that during the period under review the veteran's 
right thumb disability resulted in marked periods of 
unemployment, frequent hospitalization, or otherwise rendered 
schedular rating inappropriate.

The Board acknowledges that the veteran reports her right 
thumb disability caused specific problems at her workplace 
because of loss of dexterity.  However, schedular rating 
itself is recognition that that claimant's industrial 
capacity is impaired to some degree.  Van Hoose, 4 Vet. App. 
at 363.  Therefore, the VA schedule of ratings applies unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  

The Board accordingly finds that an initial rating of 10 
percent, but not more, is warranted for the disability.

Rating for musculoskeletal disorder of the thumb from June 1, 
2006

The veteran had VA-contracted surgery (right thumb ligament 
reconstruction and tendon interposition) at Hershey Hand 
Clinic on April 18, 2006.  She was rated as 100 percent 
disabled post-operatively from the date of surgery until June 
1, 2006.  The RO thereafter rated the surgical scar as 10 
percent disabling, although without granting compensation for 
the underlying musculoskeletal disorder.  The Board must 
accordingly consider the musculoskeletal disorder and the 
surgery scar separately.

A Hershey Hand Clinic postoperative note dated in June 2006 
states that the veteran was doing well status post right hand 
basal joint arthroplasty.  The thumb was out to length, and 
range of motion of the MP joint was excellent (short by only 
about 10 degrees compared to the contralateral side).

The veteran had a VA postoperative occupational therapy in 
June 2006 during which  the examiner noted the veteran's 
post-operative cast had recently been removed; the veteran 
was undergoing physical therapy.  Right thumb strength was 
noted to be 4/5.  Range of motion was wrist flexion to 70 
degrees (80 is normal), wrist extension to 52 degrees (70 is 
normal), wrist ulnar deviation to 24 degrees (30 is normal), 
wrist radial deviation to 18 degrees (20 is normal), thumb CM 
flexion to 22 degrees (30 is normal), thumb MP flexion to 24 
degrees (50 is normal), and thumb IP flexion to 54 degrees 
(80 is normal).  In terms of functional independence, the 
examiner stated that the veteran had "complete 
independence" for bed, tub and toilet transfer and for 
dressing, and had "modified independence" for eating, 
bathing and grooming.

The veteran had a VA examination of the thumb in July 2006.  
She complained of continued postoperative pain, which she 
characterized as 4/10 in severity, increasing to 9/10 in 
severity with repetitive use.  Exposure to damp, cold weather 
increased the pain to 5-6/10.  On examination the right hand 
had apparent mild atrophy of the thenar muscle and first web 
space as compared to the left hand.  Strength at the CMC 
joint was fair-to-good.  Range of motion testing showed a 
space of approximately 1.5 cm. between the tip of the thumb 
and the lower crease of the little finger.  Grasp/grip 
strength was at 10 kiloforce on the dynamometer, compared to 
30 kiloforce of the left hand.  However, range of motion for 
the right wrist was normal.  X-ray revealed no significant 
degenerative changes.

The examiner's impression was residual dislocation of the 
right first CMC joint and status post right thumb ligament 
reconstruction and tendon interposition secondary to 
subluxation, with residual limitation of active range of 
motion of the right thumb.  The examiner stated as part of 
his diagnosis that there was no apparent arthritis by X-ray.

Based on the evidence above, the Board finds that the 
veteran's continued weakness (4/5 on examination) and 
limitation of motion (by diagnosis) warrant continuation of 
the 10 percent rating after surgery in April 2006.

The criteria for a rating higher than 10 percent are not 
shown under any applicable musculoskeletal diagnostic code 
for disabilities of the thumb or wrist during any part of the 
period under review (April 2006 to the present), particularly 
as there is no indication of compensable limitation of motion 
of the thumb or wrist.  Accordingly, "staged ratings" are 
not appropriate.

Finally, there is no evidence during the period of frequent 
hospitalization or marked interference with employment, so 
referral for extraschedular consideration is not warranted.

Rating for surgery scar after June 1, 2006

As noted above, the veteran had VA surgery (right thumb 
ligament reconstruction and tendon interposition) on April 
18, 2006.  She was rated as 100 percent disabled post-
operatively from the date of surgery to June 1, 2006 after 
which the RO granted a 10 percent evaluation for the surgery 
scar.

The veteran's post-surgical scar is rated under the criteria 
of 38 C.F.R. § 4.118 (schedule of ratings - skin).

Scars other than the head, face and neck are rated under the 
criteria of DC 7801 (scars that are deep or that cause 
limited motion), DC 7802 (superficial scars that do not cause 
limitation of motion), DC 7803 (unstable superficial scars), 
or DC 7804 (superficial scars that are painful on 
examination).

As noted in more detail below, the veteran's right hand scar 
is stable (i.e. is not associated with frequent loss of skin 
covering over the scar) and superficial (i.e. is not 
associated with underlying soft tissue damage).   The scar 
does not cause limitation of motion of the thumb or hand.  
Therefore, DCs 7801 and 7803 are not applicable.

Under the criteria of DC 7802, a rating of 10 percent is 
assigned for scars having an area or areas of 144 square 
inches (929 square cm) or greater.  As noted below, the scar 
on the veteran's thumb does not approach compensable level 
under this DC.

Finally, under the criteria of DC 7802 a rating of 10 percent 
is assigned for a scar that is painful or tender on 
examination.  There is no schedular provision for a rating 
higher than 10 percent under this DC.   

The veteran had a VA examination of the thumb in July 2006.  
The examiner noted a 4 cm. healed scar at the lower aspect of 
the wrist above the CMC joint.  The scar was hypersensitive 
to touch and tender compared to the skin around it.  

A rating of 10 percent is warranted because the scar is 
tender on examination.  A higher rating is not warranted 
because the scar is shown to be less than 144 square inches 
and is not shown to be deep or unstable, or to cause limited 
motion of the thumb or wrist.

Therefore, the veteran is entitled to a rating of 10 percent, 
but not more, for her musculoskeletal right thumb disability.  
She is not entitled to a rating in excess of 10 percent for 
the scar associated with this disability.  38 C.F.R. § 4.3.




ORDER

Separate service connection for headaches is denied.

An initial evaluation in excess of 60 percent for chronic 
fatigue syndrome with fibromyalgia is denied.

An initial evaluation in excess of 30 percent for irritable 
bowel syndrome from June 24, 2002 until January 21, 2004 is 
denied.

An evaluation in excess of 10 percent for irritable bowel 
syndrome from January 21, 2004 is denied.

An initial evaluation of 10 percent for residuals, 
subluxation of the right first carpal-metacarpal joint is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An evaluation in excess of 10 percent for scar, status post 
reconstruction and tendon disposition of the right thumb is 
denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


